Citation Nr: 0307760	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  99-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a left ankle sprain with instability and 
degenerative changes, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh





INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to an increased evaluation in excess of 
20 percent for residuals of a left ankle sprain with 
instability and degenerative changes.  In the course of the 
appeal the Board remanded the case to the RO in September 
2001 for additional development including to schedule the 
veteran for a VA medical examination.  Thereafter, the 20 
percent evaluation for the left ankle disability was 
confirmed by the RO in a January 2003 rating 
decision/Supplemental Statement of the Case.  The case was 
returned to the Board and the veteran now continues his 
appeal.


FINDINGS OF FACT

The left ankle sprain is currently manifested by marked ankle 
disability caused by degenerative changes at the medial 
aspect of the left talus with pain on motion, limitation of 
motion on dorsiflexion and plantar flexion and pain on 
weightbearing that requires the use of a supportive orthotic 
brace.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of a 
left ankle sprain with instability and degenerative changes 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
March 2001 an November 2001, in which it provided the veteran 
with an explanation of how VA would assist him in obtaining 
necessary information and evidence.  Furthermore, he has been 
notified of the VCAA-compliant duty to assist provisions of 
the revised 38 C.F.R. § 3.159 in a January 2003 Supplemental 
Statement of the Case.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of the remand which occurred during this appeal.  He 
has also been provided with a VA examination in February 1998 
which addresses the increased rating claim on appeal.  In 
this regard, we note that our remand of September 2001 was 
for additional development of the evidence, including to 
schedule the veteran for a detailed VA compensation 
examination of his left ankle.  Records associated with the 
claims file shows that an attempt was made by the RO to 
provide the veteran with the medical examination we ordered 
but that he failed to report for it.  In correspondence dated 
March 2003, the veteran's representative noted that the 
veteran failed to appear for the examination and contended 
that the record did not establish that he was aware of the 
schedule examination or that he did not intend to appear for 
the examination.  However, our review of the claims folder 
indicates that the veteran had been provided with written 
notification of the scheduled examination date through the 
mail and also verbal notice of the scheduled examination over 
the telephone via a recorded message on his answering 
machine.  The notification letter was not returned to VA as 
undeliverable by the postal service, thus indicating to us 
that the veteran's known mailing address was valid and 
current.  There is no indication in the record that he 
contacted the RO to cancel or reschedule the examination.  
Where the veteran refuses or fails to submit to a VA 
examination in connection with an increased rating claim 
without good cause or adequate explanation, VA may rely on 
the available evidence of record (even where such evidence is 
old or obsolescent) to rate the veteran's disability.  See 
Olsen v. Principi, 3 Vet. App. 480 (1992); Engelke v. Gober, 
10 Vet. App. 396 (1997).  We will therefore adjudicate his 
claim based on the evidence currently of record.  

Finally, we note that the veteran has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that he sustained 
an injury of his left ankle during active duty and was 
diagnosed with second to third degree left ankle sprain.  In 
January 1993 he filed a claim for VA compensation for 
residuals of his injury.  Private medical records dated 
September 1992 show a diagnosis of sprain of the tibiotalar 
ligament with evidence of old injury manifested as 
degenerative joint disease of the tarsal bones.  In a July 
1993 RO decision he was granted service connection and a 10 
percent evaluation for left ankle sprain with residual 
instability and degenerative changes.  

VA examination in June 1994 shows that the veteran complained 
of swelling, redness, pain, crepitation and functional loss 
of his left ankle joint which was only partially relieved 
with rest.  He stated that he was unable to wear a non-
supportive shoe unless there is a sock.  Otherwise, he had to 
wear lace-up ankle boots to support his left ankle joint.  
Examination in 1994 revealed mild swelling over the medial 
ankle, tenderness of his malleolus and good range of motion 
with mild limitation of eversion and inversion.   X-rays 
revealed the presence of a small calcaneal spur, but 
otherwise no definite post-traumatic bone deformity except 
for slight cortical irregularity at the medial aspect of the 
talus indicative of an old ligamentous ankle injury.  There 
was no evidence of significant compromise of the joint.  The 
diagnosis was chronic sprain and strain of the left ankle 
with evidence of a small calcaneal spur.  Based on the 
foregoing evidence, the RO assigned a 20 percent evaluation 
to his left ankle disability in an August 1994 rating 
decision.

In January 1998 the veteran reopened his claim and, inter 
alia, sought an increased evaluation in excess of 20 percent 
for his service-connected left ankle disability.  He was 
provided with an examination in February 1998.  The report of 
this examination shows that he complained of persistent left 
ankle pain which flared up once or twice per week with 
accompanying fatigability and poor endurance.  He reported 
that he was unable to walk for more than 10 minutes before 
severe pain ensued.  Motrin medication, ice packs and 
application of heat occasionally helped to reduce these 
symptoms.  The veteran's medical history shows that surgical 
treatment was not deemed to be necessary for his disability.  
He had received prescriptions for non-steroidal anti-
inflammatory medications and physical therapy training to 
learn exercises to help reduce his symptoms.  He also had 
been provided with steroid injections which provided, at 
best, up to two weeks of relief from his symptoms.  

At the time of the January 1998 VA examination the veteran 
was observed to have been wearing orthotic supports, braces 
and high-topped shoes to support both of his disabled ankles 
and he indicated that these supports significantly helped to 
improve his condition.  He also used a cane to support 
himself when moving.  However, the examiner observed that the 
veteran was inconsistent with the particular hand in which he 
used the case, frequently alternating hands even though the 
examiner was of the opinion that the veteran's left hand was 
inappropriate for use in helping him to maintain proper gait.  
Physical examination of his left ankle revealed 5/5 strength 
throughout with intact sensation to light touch and pinprick 
throughout.  The digits of his left foot were flexible and 
supple.  Left ankle dorsiflexion was to 5 degrees and plantar 
flexion was to 30 degrees with pain on motion.  There was 
flexible, supple midfoot without pain.  The ankle was stable 
with negative drawer sign.  There was tenderness along the 
deltoid ligament and posterior malleolus and very mild 
effusion posterior to the medial malleolus on the left side.  
The examiner found no evidence of instability or weakness.  
The veteran exhibited guarding behavior on movement with his 
gait.  The gait was antalgic.  The examiner observed that 
there was some muscle imbalance and abnormal gait movement 
due to pain.  The diagnoses were chronic left ankle pain due 
to recurrent sprains of the ligaments especially along the 
deltoid ligaments, evidence of posterior tibialis tendonitis 
and altered body mechanics and muscle imbalance from improper 
gait due to pain. 

The VA examiner noted that an MRI of the veteran's left ankle 
in 1996 revealed effusions of the tendon sheath, tibialis 
posterior, flexor hallucis longus, peroneus longus and 
peroneus brevis which were consistent with tendonitis.  The 
examiner found no internal derangement of the ankle 
compartment.  X-rays of the left ankle taken in February 1998 
were compared with previous X-rays taken in 1996 and revealed 
intact bones, joint spaces and soft tissue structures with no 
evidence of fracture or dislocation.  The presence of a small 
plantar calcaneal spur was observed  The radiographic 
impression was that there were no significant changes in the 
1998 films as compared with 1996.  

A VA orthopedic consultation report dated December 1998 shows 
that the veteran reported that he experienced discomfort on 
weightbearing on his left lower extremity relating to his 
ankle disability which was largely relieved by wearing a 
support brace over it.  Examination of his left ankle 
revealed, in pertinent part, that the veteran's left 
posterior tibia was intact and that without his brace he was 
able to dorsiflex it to 15 degrees and plantar flex it to 25 
degrees.  With the brace locking the left ankle down he was 
able to dorsiflex it to 5 degrees.  There was no crepitation 
but there was mild discomfort upon passive dorsiflexion and 
plantar flexion of the left ankle.  Subtalar motion appeared 
to be normal and supple.  X-rays revealed a lesion of the 
medial aspect of the talus which appeared to suggest 
osteoarthritis but without sclerosis.  In the examiner's 
opinion, the lesion did not appear to resemble a vascular 
necrosis.  The treatment plan was to prescribe the veteran a 
new support brace for his left ankle.

VA outpatient treatment reports dated from 1998 to 2001 show 
that the veteran was occasionally treated for pain and 
impairment of function of his left ankle joint and that he 
was noted to be using a large leg and ankle brace over his 
left lower extremity.  

A September 2001 Social Security Administration (SSA) 
decision, citing the aforementioned medical records (among 
other records relating to medical disabilities which are not 
currently the subject of this appeal) determined that the 
veteran was entitled to payments of SSA benefits as a result 
of being in an overall disabled condition under applicable 
SSA laws and regulations due, in part, to orthopedic 
impairment of his left ankle.  At the present time he is also 
service-connected and rated 10 percent disabled for post-
traumatic stress disorder (PTSD).  His medical records also 
indicate that he is disabled by a chronic bilateral 
orthopedic disability of his hips and knees, a chronic low 
back disability and chronic sleep apnea requiring the use of 
a continuous positive airway pressure device when he slept.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)      Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

The veteran's residuals of a left ankle sprain are currently 
rated 20 percent disabling.  Under the possible applicable 
criteria for rating orthopedic ankle disabilities as 
contained in 38 C.F.R. § 4.71a, the only Diagnostic Codes 
which provide for the assignment of an evaluation greater 
than 20 percent are those which pertain to ankylosis and 
impairment of the tibia and fibula.  The medical evidence 
clearly demonstrates that the veteran's left ankle disability 
is not manifested by an ankylosed condition or even a degree 
of limitation of motion due to pain of such severity that it 
could be rated as analogous to ankylosis.  Therefore, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262, for 
rating impairment of the tibia and fibula shall be applied to 
the present case.  The criteria of Diagnostic Code 5262 which 
allow for an evaluation greater than 20 percent provide for 
the assignment of a 30 percent evaluation when the evidence 
demonstrates impairment of the affected lower extremity due 
to malunion of the tibia and fibula that produces marked 
ankle disability.  Assignment of a 40 percent evaluation is 
warranted when the evidence demonstrates nonunion of the 
tibia and fibula with loose motion that requires a brace.  
Diagnostic Code 5262 does not provide for a rating greater 
than 40 percent.

With regards to the veteran's service-connected residuals of 
a left ankle sprain, the Board finds that the disability 
picture presented by the current medical evidence more 
closely approximates the criteria contemplated by the rating 
schedule for a 30 percent evaluation for marked ankle 
disability due to malunion of the tibia and fibula.  See 38 
C.F.R. § 4.7.  For purposes of compliance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), we note that the findings 
obtained on VA examination in January and December 1998 
adequately demonstrate that the veteran was experiencing left 
ankle joint pain on all motion with tenderness on palpation, 
with 5 degrees of dorsiflexion and 25 degrees of plantar 
flexion at worst.  Although the veteran is service-connected 
for ankle joint instability, this is not demonstrated on 
examinations in January 1998.   However, notwithstanding the 
absence of instability, the veteran's subjective accounts of 
pain, the radiographic evidence of a painful, degenerative 
arthritic lesion at the site of his talus, and his need for a 
supportive brace over his left ankle to help him to ambulate 
and bear weight upon this joint indicates that he has marked 
disability of this ankle as contemplated by Diagnostic Code 
5262 of the rating schedule.  We note that on examination in 
1994 he did not require the use of a supportive brace at that 
time, but that his left ankle disability was still deemed by 
the rating specialist who reviewed the veteran's records to 
warrant the assignment of an increased evaluation from 10 
percent to 20 percent.  The fact that he now requires full-
time use of a brace to support his left ankle is clear 
evidence of an elevation in the level of impairment 
associated with this disabled joint.  Therefore, resolving 
all doubt in the claimant's favor, we find that the facts of 
the case warrant the assignment of an increased evaluation 
from 20 percent to 30 percent for marked impairment of the 
left ankle due to residuals of left ankle sprain with 
degenerative changes.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This 
increased rating award is subject to the applicable laws and 
regulations which govern awards of VA compensation benefits.  
See 38 C.F.R. § 3.400 (2002). 

We do not find that the evidence supports the assignment for 
a 40 percent evaluation for the veteran's left ankle 
disability.  Diagnostic Code 5262 provides for a 40 percent 
evaluation where the evidence demonstrates that the affected 
joint is impaired as a result of nonunion of the tibia and 
fibula with loose motion that requires a brace.  Although the 
veteran does require an orthopedic brace to support his left 
ankle when bearing weight, the medical records do not show 
that there is any loose motion associated with his left ankle 
disability or that there are any symptoms associated with 
this condition that would allow us to interpret the 
disability as being broadly analogous to a condition of 
nonunion of the tibia and fibula.  We therefore conclude that 
the 30 evaluation that we have granted in this appeal 
adequately compensates the veteran for his preset level of 
impairment due to his service-connected residuals of a left 
ankle sprain and that assignment of a higher rating under the 
applicable Diagnostic Code is not warranted.

Where there is no evidence of an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, the Board is not required to 
discuss the possible application of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).  In this regard, we note 
that the veteran's left ankle disability is not his sole 
compensable service-connected disability as he is also 
currently service-connected for PTSD.  Furthermore, he is 
also impaired by several other nonservice-connected 
disabilities.  Therefore, his current overall level of 
disability cannot be attributed entirely to his left ankle 
and referral of this claim for extraschedular consideration 
is not warranted.



ORDER

An increased evaluation to 30 percent for service-connected 
residuals of left ankle sprain with instability and 
degenerative changes is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

